THIRD AMENDED OPINION
NELSON, Circuit Judge:
Ronald Roy Henderson suffered severe injury as a result of contact with high voltage wires while trespassing on federal land. The district court entered judgment for the United States, dismissing Henderson’s claim under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b) (1982). We reverse and remand.
I. FACTUAL BACKGROUND
On July 17, 1977, Jeffrey Harmon, then age 26, and Henderson, age 20, entered a remote section of Miramar Naval Air Station, formerly used as a missile test facility, to remove copper cable attached to a power pole. Henderson and Harmon entered the facility by car through a breach in the fence. Although “Government Property No Trespassing” signs marked the area, access was not difficult, and trespassing was commonplace. Vandalism, salvaging, firearm shooting, motorcycle riding, and beer drinking occurred with regularity at the missile test site area. Henderson and Harmon themselves had previously entered the facility.
Harmon and Henderson drove to a power pole near a water tank approximately 1000 feet from the missile test site area. After assuring Henderson that the power lines were dead, Harmon climbed the thirty-three foot power pole with the assistance of climbing gaffs (spiked shoes) and a safety belt. As Harmon attempted to cut the copper cable, he touched an exposed live wire. Henderson saw a flash and saw Harmon’s body lurch backwards.
Henderson climbed the power pole in an attempt to return Harmon to the ground. Henderson grabbed a live wire, received a shock, and was thrown from the pole. Injuries from the fall left Henderson permanently paralyzed.
II. FORESEEABILITY
The United States, as the owner and operator of the naval base and missile test facility, is liable for claims brought under the FTCA to the extent a private party would be liable under similar circumstances.1 28 U.S.C. § 1346(b) (1982). Here, the *1235alleged wrongdoing took place in California. We look to California law to determine the rights, duties, and liabilities involved in the maintenance of high voltage power lines. See Molsbergen v. United States, 757 F.2d 1016, 1020 (9th Cir.) (law of the state where the act or omission occurred determines whether actionable duty exists under the FTCA), cert. dismissed, 473 U.S. 934, 106 S.Ct. 30, 87 L.Ed.2d 706 (1985).
Under California law, as a general rule, a “defendant owes a duty of care to all persons who are foreseeably endangered by his conduct, with respect to all risks which make the conduct unreasonably dangerous.” Tarasoff v. Board of Regents, 17 Cal.3d 425, 434, 551 P.2d 334, 342, 131 Cal.Rptr. 14, 22 (1976); Rodriguez v. Bethlehem Steel Corp., 12 Cal.3d 382, 399, 525 P.2d 669, 680, 115 Cal.Rptr. 765, 776 (1974). The district court found that the accident resulting in Henderson’s injury was not foreseeable. We review the district court’s factual determinations under the clearly erroneous standard. See United States v. McConney, 728 F.2d 1195, 1200 (9th Cir.) (en banc), cert. denied, 469 U.S. 824, 105 S.Ct. 101, 83 L.Ed.2d 46 (1984). We review the legal determinations de novo. Id. at 1201.
The district court’s conclusion that the accident was not foreseeable was based on three factors. First, the court found that while members of the public entered the facility to “sightsee, picnic, drink beer, have parties, spray paint graffiti, commit vandalism and take copper wiring and other material,” those activities took place at the missile test site, not at the nearby water tank area.2 Second, the court found no evidence of tampering with the power poles before the accident that should have placed government employees on notice of possible danger. Third, the court determined that the government could not be expected to foresee the actions of Harmon or Henderson or of “people in the same status,” apparently referring to their presence on government land as trespassers and thieves.
California law imposes a duty on a property owner, as we view the government in this FTCA case, to act as “a reasonable man in view of the probability of injuries to others,” without giving determinative weight to the status of the injured party. Rowland v. Christian, 69 Cal.2d 108, 119, 443 P.2d 561, 568, 70 Cal.Rptr. 97, 104 (1968) (en banc). “Where the occupier of land is aware of a concealed condition involving in the absence of precautions an unreasonable risk of harm to those coming in contact with it ... the trier of fact can reasonably conclude that a failure to warn [of] or to repair the condition constitutes negligence.” Mark v. Pacific Gas & Electric, 7 Cal.3d 170, 177, 496 P.2d 1276, 1280, 101 Cal.Rptr. 908, 912 (1972) (quoting Rowland, 69 Cal.2d at 119, 70 Cal.Rptr. at 104, 443 P.2d at 568).
Here, the clear weight of the evidence shows that the danger posed by the high voltage wires at an unused facility, when combined with indications of potential public contact with the hazard, gave rise to foreseeable harm. It is undisputed that trespassing, theft of property, and other activities were uncontrolled and extensive within the missile test facility as a whole. The public had virtually uninhibited access to the area through often-breached fences ornamented with bullet-riddled “no trespassing” signs.
We believe that the district court's distinction between two areas of the missile test facility, the missile test site and the water tank area, is artificial and unsupported by the evidence. No physical barrier, such as a fence, separates the test site from the water tank area. The water tank area is part of the facility and the subject of at least some public curiosity. In fact, Harmon and his family drove through the *1236facility, including the water tank area, one month before the accident. Given the rampant trespassing at the missile test site, a reasonable landowner would have been placed on notice that the water tank area, 1000 feet away and accessible by road, was also subject to unauthorized visitation.3 The district court’s finding to the contrary is clearly erroneous.
Next, the district court’s conclusion that no instance of tampering with power poles had occurred to put government employees on notice, contradicts its conclusion that Harmon himself had stolen conductor wires from another power pole fifteen days before the accident. Thus, the absence of stolen conductor wires and the presence of cut tail ends must have gone unnoticed during at least fifteen area security inspections for the government to have been unaware of tampering. Government employees, who inspected the area between one and four times daily, reasonably should have been aware of Harmon’s tampering.
Third, we interpret the district court’s reference to Harmon’s and Henderson’s “status” to comply with California law— that is, as having some bearing on the question of liability, but not as a determinative factor. See Rowland, 69 Cal.2d at 119, 443 P.2d at 568, 70 Cal.Rptr. at 104. However, because almost all the foreseeable victims were trespassers and at least some of them were thieves, Harmon’s and Henderson’s status has no bearing on the issue of foreseeability in this case.
Additional factors also persuade us of the foreseeability of the potential harm. First, the presence of high voltage wires constituted a high risk of harm, reasonably requiring heightened caution. See Mark, Cal.3d at 178, 496 P.2d at 1281, 101 Cal.Rptr. at 913. Second, a Navy electrician testified as to the navy’s policy of deenergizing out-of-use power lines for reasons of safety. The final remaining use for the power lines at the facility — a communications radio — had been removed almost a month before the accident. The Navy’s policy indicates an awareness of potential hazards. Third, before the accident, another Navy electrician recommended deenergizing the power lines, again evidencing the government’s awareness of the danger.
In sum, we believe that the potential danger of the 12,000 volt power lines at an unused facility, combined with evidence of easy access, extensive vandalism, and damage to other power lines at least fifteen days before the accident creates a foreseeable risk of injury.
III. DUTY
The foreseeability of risk ordinarily gives rise to a duty to reduce or warn of that risk. See Molsbergen, 757 F.2d at 1021; Tarasoff, 17 Cal.3d at 434, 551 P.2d at 342, 131 Cal.Rptr. at 22. The district court did not find the accident foreseeable and therefore did not determine the extent of the government’s duty under California common law. It also concluded that the government was not presumed negligent under Cal.Evid.Code § 669(a),4 because it determined that California Public Utility Commission General Order No. 95 (GO 95), setting forth safety standards for the design and construction of high voltage power lines, did not apply to the United States in this case. Because the applicability of GO 95 to the United States raises a legal issue, we address that issue first.
A. Presumed Negligence.
Under the statutory provision for presumed negligence, any applicable statute, ordinance, or regulation defines the *1237extent of the defendant’s duty. See Cal. Evid.Code § 669 (West Supp.1987). By its own terms, GO 95 applies only to overhead electrical supply and communication lines that “come within the jurisdiction of” the California Public Utilities Commission (the Commission). GO 95, Rule 12. The district court held GO 95 inapplicable because the United States did not function as a public utility in maintaining power lines at the missile facility. We agree.
The principal regulatory power of the Commission extends only to “public utilities.” See Cal.Pub.Util.Code §§ 201-2115 (West 1975 & Supp. 1987). The predecessors of these provisions, originally enacted in 1911, created the California Railroad Commission (now the Commission) and gave it power to regulate utilities. 1911 (extra session) CaLStat. 18, ch. 14. Sections 216-218 currently define “public utility” as including, inter alia, (1) an electrical corporation that owns, controls, or operates fixtures for the transmission of power, for compensation, to the public or any portion thereof, see Cal.Pub.Util.Code §§ 216(a), (b), 217, 218(a) (West 1975 & Supp.1987), and (2) a person or corporation that performs any service for, or delivers any commodity to, an entity that in turn performs that service for, or delivers any commodity to, the public or some portion thereof, see id. § 216(c) (West Supp.1987). The government in this case clearly does not fall in either category.
Henderson argues, however, that GO 95 was enacted pursuant to § 8037, whose different statutory history purportedly demonstrates that the regulation is of broader application. In 1911, the California legislature, pursuant to its general police powers, enacted what is now CaLPub. UtiLCode §§ 8001-8036 (West 1965 & Supp. 1987), which regulate the placing, erection, use, and maintenance of electrical poles, wires, and cables. 1911 CaLStat. c. 499, § 1. By their terms, these provisions apply to everyone, see Cal.Pub.Util.Code § 8002 (West 1965), and from 1911 to 1915 they were subject to enforcement only through the normal criminal processes. In 1915, the California legislature enacted what is now Cal.Pub.Util.Code § 8037 (West 1965). This section gave the Commission the dut> to enforce §§ 8001-8036 and authorized the Commission to “make such further additions or changes as the commission deems necessary for the purpose of safety to employees and the general public.” Pursuant to § 8037, the Commission enacted General Order 26, which later became General Order 64, 64-A, and finally, GO 95. See In re Reasonableness of Rules for Overhead Elec. Line Constr., 43 Cal. RR Comm’n 872, 873 n. 1 (1941).
Henderson contends that GO 95 is applicable to the United States because § 8037 is part of legislation that was not limited to public utilities, as are the provisions in §§ 201-2115. This argument overlooks the fact that the constitutional provisions in force at the time § 8037 was enacted did not confer on the California legislature the power to regulate nonutilities.
In 1913, the constitutional provisions allowing the California legislature to grant additional powers to the Commission were as follows: .
The Railroad Commission shall have and exercise such power and jurisdiction to supervise and regulate public utilities, in the state of California, and to fix the rates to be charged for commodities furnished, or services rendered by public utilities as shall be conferred upon it by the Legislature, and the right of the Legislature to confer powers upon the Railroad Commission respecting public utilities is hereby declared to be plenary and to be unlimited by any provision of this Constitution____ Nothing in this section shall be construed as a limitation upon any power conferred upon the Railroad Commission by any provision of this constitution now existing or adopted concurrently herewith.
Cal. Const. Art. XII, § 23 (amended 1911, 1914, repealed 1974) (emphasis added).
No provision of this Constitution shall be construed as a limitation upon the authority of the Legislature to confer upon the Railroad Commission additional powers of the same kind or different from those conferred herein which are not inconsistent with the powers conferred upon the Railroad Commission in this *1238Constitution, and the authority of the Legislature to confer such additional powers is expressly declared to be plenary and unlimited by any provision of this Constitution.
Cal. Const. Art. XII, § 22 (amended 1911, 1946, repealed 1974).
Case law construing these constitutional provisions indicates that the legislature could grant additional powers to the Commission, but such legislation must appear on its face to be cognate and germane to the regulation of public utilities. Frost v. Railroad Comm’n, 197 Cal. 230, 241, 240 P. 26, 30-31 (1925) (stating that “this grant of authority to confer additional powers [under Article XII, § 22] is limited (so far as applicable to the question here under consideration) to such additional powers as are cognate and germane to the regulation of railroads and other transportation companies”), rev’d on other grounds, 271 U.S. 583, 46 S.Ct. 605, 70 L.Ed. 1101 (1926); Ivanhoe Irrigation Dist v. All Parties & Persons, 47 Cal.2d 597, 644, 306 P.2d 824, 852 (1957) (“Assuming the plenary power of the Legislature to enact laws respecting the regulation and control of public utilities notwithstanding any provision of the Constitution to the contrary, Art. 12, § 22, Constitution, nevertheless such legislation must appear on its face to be cognate and germane to the regulation of public utilities to come within the Legislature's plenary power.”), rev’d on other grounds, 357 U.S. 275, 78 S.Ct. 1174, 2 L.Ed.2d 1313 (1958); Morris v. Sierra & San Francisco Power Co., 57 Cal.App. 281, 289-90, 207 P. 262, 266 (1922). Henderson has not cited any California authority that squarely holds that the Commission has power to regulate non-utilities. Cf In re Los Angeles Metro. Transit Auth., 60 Cal. PUC 125, 133 (1962) (stating, in the context of publicly owned and privately owned utilities, that GO 95 applies “to private persons, including corporations”). Thus, the applicable constitutional provisions did not give the legislature authority to confer upon the Commission a general police power to regulate the placing, erection, use, and maintenance of electrical poles, wires, and cables, regardless of whether or not the party was a utility.
In 1974, California adopted Article XII, §§ 3 and 5, of the California Constitution, which empowers the legislature to confer any necessary authority upon the Commission to define broadly the persons affected by its regulations. Since that time, however, the California Legislature has not conferred additional authority on the Commission. We therefore conclude that GO 95 is not applicable to non-utilities such as the United States in this case. Accordingly, Henderson’s claim of presumed negligence cannot be founded on an alleged violation of GO 95.5
B. Common law negligence.
As the district court recognized, it should also consider whether the United States had a common law duty of reasonable care. See Silveira v. Imperial Irrigation Dist., 85 Cal.App.3d 705, 708, 149 Cal.Rptr. 653, 655 (1978). While we do not resolve the issue, we note that, in addition to foreseeability of harm to the plaintiff, California courts look to several other factors to determine the existence of a duty:
the degree of certainty that the plaintiff suffered injury, the closeness of the connection between the defendant’s conduct and the injury suffered, the moral blame attached to the defendant’s conduct, the policy of preventing future harm, the extent of the burden to the defendant and consequences to the community of imposing a duty to exercise care with resulting liability for breach, and the availability, cost, and prevalence of insurance for the risk involved.
Preston v. Goldman, 42 Cal.3d 108, 720 P.2d 476, 481-82, 227 Cal.Rptr. 817, 822-23 (1986) (quoting Rowland, 69 Cal.2d at 112-13, 443 P.2d at 564, 70 Cal.Rptr. at 100); see Becker v. IRM Corp., 38 Cal.3d 454, 467, 698 P.2d 116, 124, 213 Cal.Rptr. 213, *1239221 (1985); Isaacs v. Huntington Mem. Hosp., 38 Cal.3d 112, 125-26, 695 P.2d 653, 658, 211 Cal.Rptr. 356, 361 (1985); see also Rowland, 69 Cal.2d at 119, 443 P.2d at 568, 70 Cal.Rptr. at 104 (plaintiff’s status may have “some bearing on the question of liability, [but] is not determinative”).
Although California courts have stated that the foreseeability of the injury to the plaintiff is the most important factor, see Sun ’N Sand, Inc. v. United Cal. Bank, 21 Cal.3d 671, 695, 582 P.2d 920, 937, 148 Cal.Rptr. 329, 346 (1978); Vandermost v. Alpha Beta Co., 164 Cal.App.3d 771, 777, 210 Cal.Rptr. 613, 616 (1985); Forrand v. Foodmaker, Inc., 182 Cal.App.3d 196, 199, 227 Cal.Rptr. 74, 75 (1986); Rodriguez v. Inglewood Unified School Dist., 186 Cal. App.3d 707, 711, 230 Cal.Rptr. 823, 825 (1986), “[i]t is clear that [it] is but one factor to be weighed,” and its importance will “vary from case to case.” Isaacs, 38 Cal.3d at 126, 695 P.2d at 658, 211 Cal.Rptr. at 361. Indeed, “[t]his balancing [of Rowland factors] must be conducted anew in each case, based on the factors present in that case.” Gomez v. Ticor, 145 Cal. App.3d 622, 629, 193 Cal.Rptr. 600, 604 (1983). Accordingly, California courts have found a duty in numerous fact settings, and no duty in others.6
The district court erred when it found no duty based solely on the factor of foreseeability. In light of this error, we vacate the district court’s decision and remand to reconsider its decision in light of all the factors cited in Rowland. On remand, along with analyzing whether the defendant owed a duty of care to the plaintiff, if the district court concludes that such a duty existed, it should also determine (a) the scope of that duty, (b) whether the United States breached such a duty, (c) whether the breach proximately caused Henderson’s injuries, and (d) the applicability of any defenses and counter-defenses, such as assumption of risk and the rescue doctrine. The court should make any factual findings necessary to the resolution of these questions.
CONCLUSION
For the reasons given above, the decision of the district court is REVERSED AND REMANDED.

. We reject the government's argument that the “discretionary function exemption” to FTCA liability, 28 U.S.C. § 2680(a), precludes liability. The exception applies only to decisions "grounded in social, economic and political policy.” Begay v. United States, 768 F.2d 1059, 1064 (9th Cir.1985); see Mitchell v. United States, 787 F.2d *1235466, 468 (9th Cir. 1986). While the actions of agencies in deciding how to regulate private conduct are easily brought within the exception, see United States v. Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 813-14, 104 S.Ct. 2755, 2764-65, 81 L.Ed.2d 660 (1984); Begay, 768 F.2d at 1064, no such regulatory activity is involved here.


. The water tank stands about 1000 feet from the test site as the crow flies and about Vi to 3A mile by way of the road which winds its way between the two areas.


. The lack of extensive litter at the water tank area, though such litter was prevalent at the test site, does not undermine the conclusion. The flatter test site was the more obvious picnic and drinking spot.


. Cal.Evid.Code § 669(a) provides:
The failure of a person to exercise due care is presumed if:
(1) He violated a statute, ordinance, or regulation of a public entity;
(2) The violation proximately caused death or injury to person or property;
(3) The death or injury resulted from an occurrence of the nature which the statute, ordinance, or regulation was designed to prevent; and
(4) The person suffering the death or the injury to his person or property was one of the class of persons for whose protection the statute, ordinance, or regulation was adopted.


. We also hold that Cal.Pub.Util.Code § 8029 (West 1965) does not directly apply to non-utilities such as the United States in this case, as Henderson also contends. As discussed above, although this section is broadly applicable to "persons,” in 1915 § 8037 vested responsibility for its enforcement in the Commission, whose jurisdiction was limited to public utilities at that time.


. For a sampling of cases finding a duty under Rowland, see Becker v. IRM Corp., 38 Cal.3d 454, 698 P.2d 116, Cal.Rptr. 213 (1985); Isaacs v. Huntington Mem. Hosp., 38 Cal.3d 112, 695 P.2d 653, 211 Cal.Rptr. 356 (1985); Peterson v. San Francisco Comm. College Dist., 36 Cal.3d 799, 685 P.2d 1193, 205 Cal.Rptr. 842 (1984); Mark v. Pacific Gas & Elec. Co., 7 Cal.3d 170, 178 n. 5, 496 P.2d 1276, 1281 n. 5, 101 Cal.Rptr. 908, 913 n. 5 (1972); Noble v. Los Angeles Dodgers, Inc., 168 Cal.App.3d 912, 214 Cal.Rptr. 395 (1985); Cohen v. Southland Corp., 157 Cal.App.3d 130, 203 Cal.Rptr. 572 (1984); Gomez v. Ticor, 145 Cal.App.3d 622, 193 Cal.Rptr. 600 (1983); Soldano v. O’Daniels, 141 Cal.App.3d 443, 190 Cal.Rptr. 310 (1983); Uccello v. Laudenslayer, 44 Cal.App.3d 504, 118 Cal.Rptr. 741 (1975).
For examples of cases finding no duty, see Preston v. Goldman, 42 Cal.3d 108, 720 P.2d 476, 227 Cal.Rptr. 817 (1986); Lopez v. McDonald’:, 193 Cal.App.3d 495, 238 Cal.Rptr. 436 (1987); Forrand v. Foodmaker, Inc., 182 Cal.App.3d 196, 227 Cal.Rptr. 74 (1986); Gregorian v. National Convenience Stores, 174 Cal.App.3d 944, 220 Cal.Rptr. 302 (1985); Bisetti v. United Refrigeration Corp., 174 Cal.App.3d 643, 220 Cal.Rptr. 209 (1985); Clarke v. Hoek, 174 Cal.App.3d 208, 219 Cal.Rptr. 845 (1985); Allen v. Toten, 172 Cal.App.3d 1079, 218 Cal.Rptr. 725 (1985); Lundy v. California Realty, 170 Cal.App.3d 813, 216 Cal. Rptr. 575 (1985); Vandermost v. Alpha Beta Co., 164 Cal.App.3d 771, 210 Cal.Rptr. 613 (1985); Harris v. Smith, 157 Cal.App.3d 100, 203 Cal.Rptr. 541 (1984).